Citation Nr: 0940207	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to May 3, 2008, and in excess of 30 percent 
from that date, for arthritic changes of the cervical spine.

2.  Entitlement to disability rating in excess of 10 percent 
prior to May 3, 2008, and in excess of 40 percent from that 
date, for lumbar syndrome with early degenerative joint 
disease of the lumbar spine with a history of lumbosacral 
strain.

3.  Entitlement to a disability rating in excess of 10 
percent prior to May 3, 2008, and in excess of 20 percent 
from that date, for a right knee injury with hypertrophic 
changes seen on X-ray.

4.  Entitlement to a disability rating in excess of 10 
percent for a fracture of left fifth finger with traumatic 
arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
November 1968 and from July 1969 to November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted the Veteran's claim for an 
increased evaluation for the disability of the little finger 
of his left hand and assigned a 10 percent disability rating, 
but denied the Veteran's claim for increased ratings for the 
remaining three disabilities at issue in this appeal.  

In June 2006, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge (VLJ) presided 
at the RO, a transcript of which has been associated with the 
claims folder.  The Board remanded the appeal for further 
development in April 2007  

In August 2009, the RO issued a rating decision increasing 
the Veteran's evaluations: for the cervical spine disability 
to a 30 percent rating; for the lumbar spine disability to a 
40 percent rating; and for the right knee disability to a 
20 percent rating.  


FINDING OF FACT

On October 5, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 C.F.R. § 20.202.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(3).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  The appellant  has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER


The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


